TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00333-CV



                                 Joseph P. Thweatt, Appellant

                                                v.

              Billingsley House Moving, Inc.; and Oliver Billingsley, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-14-005006, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Joseph P. Thweatt and appellees Billingsley House Moving, Inc. and

Oliver Billingsley have notified this Court that they no longer wish to pursue this appeal and have

filed a agreed motion to dismiss it with prejudice. We grant the parties’ motion and dismiss this

appeal with prejudice. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Joint Motion

Filed: July 30, 2015